Case 13-12682-VFP        Doc 653     Filed 07/30/19 Entered 07/30/19 17:29:34             Desc Main
                                    Document      Page 1 of 2




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)                     Order Filed on July 30, 2019
                                                                    by Clerk
MORRIS S. BAUER                                                     U.S. Bankruptcy Court
NORRIS MCLAUGHLIN, P.A.                                             District of New Jersey
Former Counsel for the Debtors/Debtors-in-
Possession
400 Crossing Boulevard, 8th Floor
PO Box 5933
Bridgewater, NJ 08807-5933
(908) 722-0700
                                                     Case Nos.:      13-12682 (VFP)
In Re:                                                               13-12685 (VFP)
                                                                     13-12689 (VFP)
S B BUILDING ASSOCIATES LIMITED
PARTNERSHIP,                                         Judge:          Hon. Vincent F. Papalia
SB MILLTOWN INDUSTRIAL REALTY
HOLDINGS, LLC, and                                   Chapter:        11
ALSOL CORPORATION,

                                   Debtors.

                     ORDER GRANTING FINAL ALLOWANCES
               PURSUANT TO SECTION 330 OF THE BANKRUPTCY CODE
                         RE: NORRIS McLAUGHLIN, P.A.

         The relief set forth on the following pages, numbered two (2) is hereby
         ORDERED


 DATED: July 30, 2019
Case 13-12682-VFP         Doc 653      Filed 07/30/19 Entered 07/30/19 17:29:34              Desc Main
                                      Document      Page 2 of 2



 (Page 2)
 Debtors:               S B Building Associates Limited Partnership
                        SB Milltown Industrial Realty Holdings
                        Alsol Corporation
 Case Nos.              13-12682 (VFP)
                        13-12685 (VFP)
                        13-12689 (VFP)
 Caption of Order:      Order Granting Final Allowances Pursuant to Section 330 of the
                        Bankruptcy Code Re: Norris McLaughlin, P.A.




          AND NOW, the Court finds that the person named below filed an Application for

 Allowances (the “Application”), adequate notice and opportunity for hearing was given to

 creditors and other parties in interest as required;

          IT IS ORDERED, that compensation and expenses are allowed as follows:

 APPLICANTS                                     COMMISSION/FEES                          EXPENSES

 Norris McLaughin, P.A.                         $67,820.00                               $1,082.92
 Counsel to the Debtors

 AND IT IS FURTHER

          ORDERED, that the First Interim Fee Order, the Second Interim Fee Order, the Third

 Interim Fee Order, the Fourth Interim Fee Order, the Fifth Interim Fee Order, the Sixth Interim

 Fee Order, and the Seventh Interim Fee Order be and hereby are deemed final orders such that

 the total final fee award for NM as counsel to the Debtor in these chapter 11 cases is fees in the

 amount of $693,276.00 and expenses of $13,609.46

 10388101-1
